DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “turbojet brackets are further provided on both sides of the saucer body at the lower part of the flying paddle” in claim 1, “the top of the driving device placement cabin is an openable top cabin cover” in claim 5, “wherein the driving device placement cabin is provided with an escape ejection seat” in claim 6, “wherein the outer surface of the upper propulsion device placement cabin and the control center placement cabin is laid with solar panels” in claim 8, and “wherein the openable top cabin cover is a transparent cabin cover” in claim 9 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Note, as shown, the turbojet brackets are provided on both sides of the saucer body at the lower part of the saucer body, below or under the flying paddle, and is interpreted as such in the rejections below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “vehicle” in claim 1 is used by the claim to mean “magnet”, while the accepted meaning is “an electromagnetic levitation thing used for carrying or transporting something”. The term is indefinite because the specification does not clearly redefine the term.

Claim 4 recites the limitation "the horizontal plane" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the horizontal plane” is interpreted as “the horizontal plane of the flying paddle” as the antecedent basis for the flying paddle is provided in claims 1 and 2, from which claim 4 depends upon.

Claims 2-3 and 5-10 are rejected as to being dependent upon a rejected base claim. 

Claims rejected under 35 USC § 112(b) herein, if rejected below under 35 USC § 102 or 35 USC § 103, are rejected as best understood.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianguo (CN106005412A) in view of Walmsley (US 6,698,685).

Regarding claim 1, Jianguo teaches a flying saucer aircraft (Fig. 1; “a flying disk type VTOL high speed electromagnetic aircraft”, Claim 1, Translation), comprising a saucer body (Fig. 1, “spherical or oval body”, 1), a flying paddle (Fig. 2, “hinged joint device” 7 and “propeller blade” 8), and landing brackets (Fig. 1, “nose-gear wheel” 9 and “rear undercarriage wheel” 10), wherein the middle of the saucer body is provided with an electromagnetic track in the circumferential direction (Figs. 1-2, “electromagnetic path”, 3; shown circumferential); the electromagnetic track is a concave track with the central portion recessed inward (Fig. 3 shows “l-shaped electromagnetic path” 3 as concave with recessions to hold and fit the “permanent magnet axles” 6); the electromagnetic track is provided with an electromagnetic levitation vehicle (Figs. 1-3, “permanent magnet” 3) matched with the electromagnetic track (Figs. 1-3 show “permanent magnet” 5 matched and against “electromagnetic path”, 6); the flying paddle is connected to the outer surface of the electromagnetic levitation vehicle (Figs. 1-3 shows “hinged joint device” 7 and “propeller blade” 8 is attached to the outer surface of “permanent magnet” 5 with “permanent magnet bracket” 6), and can be driven by the electromagnetic levitation vehicle to rotate around the saucer body along the electromagnetic track (“powerful electric current promotes producing powerful shifting magnetic field forever Magnet 5 and support 6 high speed rotating, support 6 high speed rotating drive propeller blade 8 high speed rotating”, Translation, p. 3; note, “hinged joint device” 7 and “propeller blade” 8 are mounted around the “spherical or oval body” 1 and thus rotating around, and with respect to, the saucer body); turbofan brackets are further provided on the saucer body at the lower part of the flying paddle (Fig. 1, “turbofan” 11 housing, shown below “hinged joint device” 7 and “propeller blade” 8); the turbofan bracket is connected with a turbofan (Fig. 1 shows “turbofan” 11 inside the housing); and the turbofan on the one side is arranged horizontally (Fig. 1 shows “turbofan” 11 is pointing horizontally with respect to the body); the landing brackets are arranged at the bottom of the saucer body (Fig. 1 shows “nose-gear wheel” 9 and “rear undercarriage wheel” 10 arranged at the bottom of “spherical or oval body” 1), and the landing brackets are folding brackets (“the bottom front portion subpackage at body has a nose-gear wheel, Undercarriage wheel after rear section is equipped with two, is front and back equipped with electromagnetic driver in undercarriage wheel”, Translation, p. 2; “The frame that falls wheel, rear undercarriage wheel”, Translation, p. 2; “Forward part is taken turns equipped with a nose-gear, and rear section is equipped with undercarriage wheel after two, front and back rise and fall Frame wheel in be equipped with electromagnetic driver”, Translation, p. 2; “pack up before and after's undercarriage Wheel”, Translation, p. 2; “during vertical landing aircraft, put down before and after's undercarriage wheel… Leaf device starts turns up propeller blade upward, and undercarriage wheel before and after Electromagnetic Drive”, Translation, p. 2; therefore, landing wheels capable of being “packed up” and folded in a similar manner as the propeller blades in Fig. 3).
Jianguo does not expressly disclose a turbojet; the turbojet brackets are further provided on both sides of the saucer body; the turbofan on one side of the saucer body is arranged vertically. Additionally, Jianguo does not clearly show the landing brackets are folding brackets.
However, in an analogous flying saucer aircraft art, Walmsley teaches a turbojet (Fig. 1, “jet” 7 and “horizontal thrust engine” 20); the turbojet brackets are further provided on both sides of the saucer body (Figs. 1 and 3 show “structural frames” 23 and 33 provided on both sides of the saucer body, with respect to the center); the turbofan on one side of the saucer body is arranged vertically (Fig. 1 shows jet “vent” 14 arranged vertically); the landing brackets are folding brackets (Fig. 1, “retractable undercarriage units”, 11; shown folding)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Jianguo to further include a turbojet; the turbojet brackets are further provided on both sides of the saucer body; the turbofan on one side of the saucer body is arranged vertically; the landing brackets are folding brackets, as taught by Walmsley, since the turbofan and turbojet were art-recognized for controlling and providing thrust for an aircraft before the effective filing date. Further, the undercarriage units of Jianguo and Walmsley were art-recognized equivalents for “pack[ing] up, “ris[ing] and fall[ing]”, and “put[ting] down” (Jianguo, Translation) an undercarriage unit or landing gear. Additionally, it would be obvious to arrange at least one turbojet or turbofan vertically, as taught by Walmsley, since it has been held that rearranging parts of an invention, such as the turbofan or turbojet to provide more control and thrust of the aircraft in both the vertical and horizontal directions, involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Lastly, it would have been obvious to provide turbofans or turbojets, and the respective support brackets, on both sides of the aircraft, as taught by Walmsley, since it has been held that mere duplication of the essential working parts of a device, such as the turbofans or turbojets of an aircraft to provide more control and thrust of the aircraft in both the vertical and horizontal directions, involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 2-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianguo (CN106005412A) in view of Walmsley (US 6,698,685) as applied to claim 1 above, further in view of Sanders, Jr. et al. (US 7,032,861).

Regarding claim 2, Jianguo as modified by Walmsley teaches the flying saucer aircraft according to claim 1, but does not expressly disclose wherein the outside of the flying paddle is provided with a flying paddle protective cover; the flying paddle protective cover comprises a ring-shaped protective bracket arranged outside the flying paddle and in the same horizontal plane with the flying paddle; the upper and lower ends of the ring-shaped protective bracket respectively extending toward the direction of the saucer body are provided with an upper net body and a lower net body that can cover the flying paddle; the ends of the upper net body and the lower net body are connected to the saucer body.
However, in an analogous flying saucer aircraft art, Sanders Jr. teaches wherein the outside of the flying paddle (Fig. 2a, “propeller disk”, 1) is provided with a flying paddle protective cover (Fig. 2a, combination of “top cap” 2 and “bottom fuselage” 3 form a protective cover); the flying paddle protective cover comprises a ring-shaped protective bracket (Fig. 2a, “ring”, 17) arranged outside the flying paddle (Figs. 2a-2b show “ring” 17 arranged outside “propeller disk” 1) and in the same horizontal plane with the flying paddle (Figs. 2a-2b show “ring” 17 concentric and thus aligned horizontally with “propeller disk” 1); the upper (Fig. 2a, at 15a) and lower (Fig. 2a, at 15c) ends (Fig. 2a shows upper and lower ends at “rings” 15a and 15c) of the ring-shaped protective bracket respectively extending toward the direction of the saucer body (Fig. 2a shows rim/edges directly adjacent 20 extending inward towards “propeller disk” 1) are provided with an upper net body and a lower net body (Fig. 2a, “protective screens” 20; upper “protective screen 20 shown at upper end at 15a; lower “protective screen” 20 shown at lower end at 15c) that can cover the flying paddle (Fig. 2b shows “protective screens” 20 covering the top and bottom of “propeller disk” 1); the ends of the upper net body and the lower net body are connected to the saucer body (Fig. 2a shows “protective screens” 20 connected to “propeller disk” 1 via “rings” 15a, 15c, and 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Jianguo as modified by Walmsley wherein the outside of the flying paddle is provided with a flying paddle protective cover; the flying paddle protective cover comprises a ring-shaped protective bracket arranged outside the flying paddle and in the same horizontal plane with the flying paddle; the upper and lower ends of the ring-shaped protective bracket respectively extending toward the direction of the saucer body are provided with an upper net body and a lower net body that can cover the flying paddle; the ends of the upper net body and the lower net body are connected to the saucer body, as taught by Sanders, Jr., to protect the propeller blades from large debris or protect individuals from accidental contact with the propeller blades, thus provider a safer propeller blade assembly. 

Regarding claim 3, Jianguo as modified by Walmsley, further modified by Sanders, Jr. teaches the flying saucer aircraft according to claim 2. Further, Jianguo teaches wherein the flying paddle (Fig. 2, “hinged joint device” 7 and “propeller blade” 8) comprises a ring-shaped flying paddle bracket (Fig. 2, “hinged joint device” 7) arranged outside the electromagnetic levitation vehicle (Figs. 1-3, “permanent magnet” 3; Fig. 3 shows “hinged joint device” 7 arranged outside “permanent magnet” 3); the outside of the flying paddle bracket is provided with a plurality of paddle blades (Fig. 2, “propeller blade” 8; Fig. 3 shows “propeller blades” 8 provided on “hinged joint device” 7) in the circumferential direction (Fig. 2, “propeller blades” 8 shown provided at the circumference).

Regarding claim 4, Jianguo as modified by Walmsley, further modified by Sanders, Jr. teaches the flying saucer aircraft according to claim 3.
Further, Sanders, Jr teaches wherein the paddle blades (Fig. 2a, “propeller blades”, 1b) are inclined paddle blades with an included angle with the horizontal plane (Fig. 2a shows “propeller blades” 1b provided at an angle with respect to the horizontal plane of “propeller disk” 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Jianguo as modified by Walmsley, further modified by Sanders, Jr. wherein the paddle blades are inclined paddle blades with an included angle with the horizontal plane, as further taught by Sanders, Jr., since it is well known in the art that the propeller blade requires an angle, typically referred to as the angle of attack along the chord of the propeller blade, to efficiently provide thrust in the desired direction and to counteract propeller slippage. Additionally, it has been held that rearranging parts of an invention, such as rearranging the angle of the propeller to provide thrust efficiently in the desired direction, involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 5, Jianguo as modified by Walmsley teaches the flying saucer aircraft according to claim 1. Further, Jianguo teaches wherein the saucer body comprises a central cabin body provided with the electromagnetic track (Fig. 2, center “chassis” 2 shown with  “electromagnetic path” 3); the center cabin body is provided with an upper propulsion device placement cabin (Fig. 2, upper set of “propeller blades” 8 used for propulsion; “Equipped with upper and lower two-layer chassis (2)”, Translation, Claim 1; additionally shown with upper and lower set of “propeller blades” 8 in Fig. 2), a control center placement cabin (“Two layers of chassis (2) are indoor equipped with stick, display screen, computer, electric wire, instrument and meter, letter Signal lamp, electrical switch”, Translation, Claim 1), and a driving device placement cabin (“Two layers of chassis (2) are indoor equipped with stick, display screen, computer, electric wire, instrument and meter, letter Signal lamp, electrical switch”, Translation, Claim 1); the center cabin is provided with a lower propulsion device placement cabin (Fig. 2, lower set of “propeller blades” 8 used for propulsion; “Equipped with upper and lower two-layer chassis (2)”, Translation, Claim 1; additionally shown with upper and lower set of “propeller blades” 8 in Fig. 2) and a power supply device placement cabin (“one layer of chassis (2), below indoor equipped with diesel-driven generator, Charger, accumulator and turbofan (11)”, Translation, Claim 1) for supplying power to the upper propulsion device placement cabin, the control center placement cabin, the driving device placement cabin, and the lower propulsion device placement cabin (“during vertical starting aircraft, first start computer, restart diesel-driven generator Thering is provided power source, open propeller blade (8), press starting key, powerful electric current will produce strong Big shifting magnetic field promotes permanent magnet (5) and support (6) high speed rotating, and support (6) is high Speed rotarily drives propeller blade (8) high speed rotating, propeller blade (8) high speed rotating band motivation Body (1) rises rapidly, and packs up before and after's undercarriage wheel, and turbofan (11) is also protected at high speed rotating”, Translation, Claim 1; thus a combination of the diesel engine and generator is powering the systems of the aircraft).
Jianguo as modified by Walmsley does not expressly disclose what systems and their respective cabins are with respect to the saucer body, the upper part or the lower part. However, Jianguo further discloses an “indoor” and an “under indoor” sections of the saucer body.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Jianguo as modified by Walmsley to further include the upper part of the center cabin body is provided with an upper propulsion device placement cabin, a control center placement cabin, and a driving device placement cabin; the lower part of the center cabin is provided with a lower propulsion device placement cabin and a power supply device placement cabin, since it has been held that rearranging parts of an invention, such as rearranging where inside the controlling and propulsion systems are inside the aircraft to make the most efficient use of space, involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Jianguo as modified by Walmsley does not expressly disclose the top of the driving device placement cabin is an openable top cabin cover.
However, in an analogous flying saucer aircraft art, Sanders, Jr. teaches the top of the driving device placement cabin (Figs. 4a-4c, “cockpit” 42) is an openable top cabin cover (Figs. 4a-4c show “cockpit” is openable for pilot access).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Jianguo as modified by Walmsley to further include the top of the driving device placement cabin is an openable top cabin cover, as taught by Sanders, Jr., to provide easy access to the inside for the pilot of Jianguo (Jianguo, “it can pilot steering”, Translation, Claim 1) to enter and steer the aircraft.

Regarding claim 9, Jianguo as modified by Walmsley, further modified by Sanders, Jr. teaches the flying saucer aircraft according to claim 5. Further, Sanders Jr. teaches wherein the openable top cabin cover is a transparent cabin cover (Figs. 4a-4c show “cockpit” 42 cover as transparent; additionally shown as transparent in alternative embodiments Fig. 1a-6g).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Jianguo as modified by Walmsley, further modified by Sanders, Jr. wherein the openable top cabin cover is a transparent cabin cover, as further taught by Sanders, Jr., to allow the pilot of Jianguo (Jianguo, “it can pilot steering”, Translation, Claim 1) to see outside the aircraft, providing a simple and easier way to see outside and steer the aircraft.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianguo (CN106005412A) in view of Walmsley (US 6,698,685), further in view of Sanders, Jr. et al. (US 7,032,861) as applied to claim 5 above, further in view of Nunnally (US 7,410,123).

Regarding claim 6, Jianguo as modified by Walmsley, further modified by Sanders, Jr. teaches the flying saucer aircraft according to claim 5, but does not expressly disclose wherein the driving device placement cabin is provided with an escape ejection seat.
However, in an analogous flying saucer aircraft art, Nunnally teaches wherein the driving device placement cabin is provided with an escape ejection seat (“Because the airfoils 20 are not disposed above the fuselage 12 as in a conventional helicopter, a safety ejection seat may be used in an aircraft of the present invention 10”, Col. 4, Lines 15-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Jianguo as modified by Walmsley, further modified by Sanders, Jr. wherein the driving device placement cabin is provided with an escape ejection seat, as taught by Nunnally, to provide a safe exit from the aircraft in an aircraft failure event, before the aircraft crashes.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianguo (CN106005412A) in view of Walmsley (US 6,698,685), further in view of Sanders, Jr. et al. (US 7,032,861) as applied to claim 5 above, further in view of Di Martino (US 3,690,597).

Regarding claim 7, Jianguo as modified by Walmsley, further modified by Sanders, Jr. teaches the flying saucer aircraft according to claim 5. Further, Sanders, Jr. teaches wherein the saucer body is provided with an access channel from the door to the driving device placement cabin (Figs. 4a-4c show “cockpit” is openable for pilot access and provided with access channel at the rear of the saucer body at 13); the access channel is provided with vertical stairs arranged along the access channel (Figs. 4a-4c, “cockpit access ladder assembly”, 13; thus vertical stairs/steps provided along an access channel).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Jianguo as modified by Walmsley, further modified by Sanders, Jr. wherein the saucer body is provided with an access channel from the door to the driving device placement cabin; the access channel is provided with vertical stairs arranged along the access channel, as further taught by Sanders, Jr., to allow the pilot of Jianguo (Jianguo, “it can pilot steering”, Translation, Claim 1) to enter and steer the aircraft.
Jianguo as modified by Walmsley, further modified by Sanders, Jr. does not expressly disclose wherein the bottom of the saucer body is provided with a flip hatch door; the inner side of the flip hatch door is provided with stairs.
However, in an analogous flying saucer aircraft art, Di Martino teaches wherein the bottom of the saucer body is provided with a flip hatch door; the inner side of the flip hatch door is provided with stairs (Fig. 4 shows “stairs” S provided on the inner side of a flip hatch door provided on the bottom side of the aircraft). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Jianguo as modified by Walmsley, further modified by Sanders, Jr. wherein the bottom of the saucer body is provided with a flip hatch door; the inner side of the flip hatch door is provided with stairs, as taught by Di Martino, access to the indoor systems, at the bottom of the aircraft, for maintenance.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianguo (CN106005412A) in view of Walmsley (US 6,698,685), further in view of Sanders, Jr. et al. (US 7,032,861) as applied to claim 5 above, further in view of Yakub (US 2018/0319477 A1).

Regarding claim 8, Jianguo as modified by Walmsley, further modified by Sanders, Jr. teaches the flying saucer aircraft according to claim 5, but does not expressly disclose wherein the outer surface of the upper propulsion device placement cabin and the control center placement cabin is laid with solar panels.
However, in an analogous flying saucer aircraft art, Yakub teaches wherein the outer surface of the upper propulsion device placement cabin and the control center placement cabin is laid with solar panels (Figs. 2-5, “solar panels” 36; two shown laid on the top of the saucer body/cabin).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Jianguo as modified by Walmsley, further modified by Sanders, Jr. wherein the outer surface of the upper propulsion device placement cabin and the control center placement cabin is laid with solar panels, as taught by Yakub, to provide an alternative source of power in the event of generator failure or as a means to reduce emissions of the aircraft.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianguo (CN106005412A) in view of Walmsley (US 6,698,685), further in view of Sanders, Jr. et al. (US 7,032,861) as applied to claim 2 above, further in view of Miller et al. (US 4,135,324).

Regarding claim 10, Jianguo as modified by Walmsley, further modified by Sanders, Jr. teaches the flying saucer aircraft according to claim 2 but does not expressly disclose wherein the outside of the ring-shaped protective bracket is provided with a plurality of illuminating lamps.
However, in an analogous flying saucer art (Miller, Fig. 3, “saucer-like disc”, 12), Miller teaches wherein the outside of the ring-shaped protective bracket (Fig. 3, “leading edge” 14) is provided with a plurality of illuminating lamps (Fig. 3, “light emitting diodes”, 32; two shown in Fig. 3 and four shown in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Jianguo as modified by Walmsley, further modified by Sanders, Jr. wherein the outside of the ring-shaped protective bracket is provided with a plurality of illuminating lamps, as taught by Miller, to provide more visibility of the flying saucer at night, preventing collisions and thus providing a safer assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647